Title: 5 July., 5 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       5 July. The congress resolved that five tons of powder be sent to Gen. Andrew Lewis at Williamsburg for use in the Southern Department and that part of it be sent to South Carolina; that British prisoners in New Jersey be sent to York, Pennsylvania; and that four companies of militia be retained in Philadelphia to guard continental stores (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:522–523).
      